      Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 1 of 16 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BOWCON COMPANY, INC,                           )
a California Corporation                       )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       No. 19-cv-7835
                                               )
ISMAIL MOHAMMED, individually,                 )
AXIS CAR WASH, LLC, an Illinois                )
limited liability company; AXIS AUTO           )
SPA & PATEL TRADING, INC., an                  )
Illinois Corporation,                          )              JURY TRIAL DEMANDED
                                               )
                       Defendants.             )

                                          COMPLAINT

       NOW COMES Plaintiff, BOWCON COMPANY, INC., a California Corporation, by and

through its attorneys, DONNELLY LAW LLC, complaining of Defendants ISMAIL

MOHAMMED, AXIS CAR WASH LLC, and AXIS AUTO SPA & PATEL TRADING, states as

follows:

                                    NATURE OF THE ACTION

       1.      This is an action for violations of the Racketeer Influenced and Corrupt

Organizations (RICO) Act, 18 U.S.C. §1964, premised upon predicated acts including wire fraud,

mail fraud, and money laundering.

                                             PARTIES

       2.      Plaintiff, BOWCON COMPANY, INC. (“BOWCON”) is a California Corporation

with its principal place of business in California. It is a citizen of the State of California. At all

times relevant, Plaintiff BOWCON has engaged in the business of General Contracting and

construction work.

                                                   1
      Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 2 of 16 PageID #:2




        3.      Defendant, ISMAIL MOHAMMED (“MOHAMMED”) is an individual who

resides as 2956 Shamrock Circle, Elgin, Illinois. Defendant MOHAMMED is a citizen of the State

of Illinois.

        4.      Defendant, AXIS CAR WASH LLC (“AXIS CAR WASH”) is an Illinois limited

liability company with its principal place of business in Illinois. Upon information and belief,

ISMAIL MOHAMMED (a citizen of the State of Illinois) is the sole member of AXIS CAR

WASH LLC. Defendant AXIS CAR WASH LLC is therefore a citizen of the State of Illinois.

        5.      Defendant, AXIS AUTO SPA & PATEL TRADING, INC. (“AXIS AUTO SPA”)

is a dissolved Illinois Corporation with its principal place of business in Illinois. Defendant AXIS

AUTO SPA & PATEL TRADING, INC is therefore a citizen of the State of Illinois.

                                  JURISDICTION AND VENUE

        6.      This Court has jurisdiction over this action pursuant to 18 U.S.C. §1964 and 28

U.S.C. §1332 as it involves a federal question.

        7.      Venue is proper in this District pursuant to 28 U.S.C. §1965 and 28 U.S.C § 1391(b)

as the events giving rise to the Plaintiff’s claim occurred in this district.

                             FACTS COMMON TO ALL COUNTS

        8.      Plaintiff BOWCON is an enterprise as defined by 18 U.S.C. §1961(4).

        9.      Defendant MOHAMMED made initial contact with Plaintiff BOWCON via a

business broker in the summer of 2018 expressing interest in purchasing Plaintiff’s business.

        10.     In approximately August of 2018, Defendant MOHAMMED told Dennis Bowman

and Kelli Bowman that he intended to purchase all of the stock in Plaintiff BOWCON.




                                                   2
      Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 3 of 16 PageID #:3




       11.       That statement was untrue and was known by Defendant MOHAMMED to be

untrue at the time that he made the statement because he never had any intention to complete the

stock purchase.

       12.       Instead of completing the stock purchase, upon information and belief, Defendant

MOHAMMED intended to gather sensitive information concerning Plaintiff BOWCON during

the due diligence process to make it possible to use such information to enrich himself and other

companies that he owned or controlled.

       13.       In furtherance of Defendant MOHAMMED’s intent and scheme to defraud Plaintiff

BOWCON, on October 15, 2018, Dennis Bowman and Kelli Bowman, the two shareholders of

Plaintiff on the one hand and Defendant MOHAMMED on the other hand executed a Stock

Purchase Agreement whereunder Defendant MOHAMMED purportedly agreed to purchase all of

the stock in the Plaintiff BOWCON (the “SPA”). The SPA is was dated September 5, 2018 but

not signed until October 15, 2018. (A copy of the SPA is attached hereto and incorporated herein

as Exhibit A.)

       14.       In furtherance of the sham SPA and as a further inducement to Plaintiff BOWCON,

Defendant MOHAMMED paid $10,000 as a deposit of the purchase price to be held in escrow by

the attorney for Plaintiff BOWCON.         (A copy of the deposit check is attached hereto and

incorporated herein as Exhibit B.)

       15.       Subsequent to the execution of the sham SPA, as part of the standard and customary

due diligence disclosure process between the parties, Defendant MOHAMMED received

disclosures of various financial information of Plaintiff BOWCON relevant to the prospective

purchase. Such information included various accounting records, FEIN numbers, bank records,

and financial institution information.



                                                 3
        Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 4 of 16 PageID #:4




         16.      On October 24, 2018, and in furtherance of his scam, Defendant MOHAMMED

prepared and signed a fraudulent Statement of Information form provided by the California

Secretary of State (the “SOI”). This SOI is fraudulent because no transfer of stock had occurred

between Plaintiff BOWCON and Defendant MOHAMMED, nor was Defendant MOHAMMED

ever named President or authorized to hold himself out as President. (A copy of the fraudulent

Statement of Information form is attached hereto and incorporated herein as Exhibit C.)

         17.      Upon information and belief, Defendant MOHAMMED transmitted this form to

the California Secretary of State utilizing the U.S. Mail or wire services in violation of 18 U.S.C.

1341.

         18.      On or about October 29, 2018, the California Secretary of State accepted the filing

of the fraudulent SOI. (See Exhibit C)

         19.      The SOI fraudulently identifies Defendant MOHAMMED as Chief Executive

Officer, President, Director, and Registered Agent of Plaintiff BOWCON, a representation that

was untrue and fraudulent. (See Exhibit C)

         20.      The fraudulent SOI further identifies the mailing address of Plaintiff BOWCON as

550 W. Washington, Suite 201, Chicago, IL, a representation that is untrue and fraudulent.

         21.      Upon information and belief, the address at 550 W Washington, Suite 201,

Chicago, IL is an office address controlled by Defendant MOHAMMED or an entity under his

direct control.

         22.      The SOI further identifies the type of business of the corporation as “Real Estate”

– another untrue and fraudulent representation.

         23.      On or about October 30, 2018, Defendant MOHAMMED caused Articles of

Incorporation of a General Stock Corporation to be filed with the California Secretary of State for



                                                   4
      Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 5 of 16 PageID #:5




a company known as “JP BOWNCON, INC.” (A copy of the Articles of Incorporation is attached

hereto and incorporated herein as Exhibit D.)

       24.     Upon information and belief, JP BOWNCON is a sham corporation established by

Defendant MOHAMMED for the purpose of money laundering in violation of 18 U.S.C. 1956.

       25.     JP BOWNCON is identified with a street address of 301 Enterprise St, Escondito,

CA and a mailing address of 550 W. Washington St., Suite 201, Chicago, IL 60606. These are the

same physical street address and mailing address as set forth in the fraudulent Statement of

Information filed by Defendant Mohammed. (See Exhibit C and Exhibit D.)

       26.     The parties to the sham SPA, and at the request of and for the benefit of Defendant

MOHAMMED, subsequently drafted a First Amendment to the SPA dated December 4, 2018

(“First Amended SPA”). The First Amended SPA was never signed.

       27.     The parties to the sham SPA, and again at the request of and for the benefit of

Defendant MOHAMMED, subsequently drafted a Second Amendment to the SPA dated

December 17, 2018 which was signed by Defendant MOHAMMED (“Second Amended SPA”).

(A copy of the Second Amended SPA is attached hereto and incorporated herein as Exhibit E.)

       28.     Given that these agreements were requested by Defendant MOHAMMED after he

had already filed the fraudulent Statement of Information with the California Secretary of State, it

is apparent that these amendments were intended, at least in part, to serve the purpose of continuing

to divert attention way from his execution of the scheme so as to delay or prevent its eventual

discovery.

       29.     On December 26, 2019, Defendant MOHAMMED delivered a check for $490,000

to Plaintiff BOWCON which purportedly represented as a second deposit of the purchase money

agreed to for the SPA transaction (the “Second Deposit Check”). The check was drawn on the



                                                 5
     Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 6 of 16 PageID #:6




account of “Patel Engineering Ltd.” which, upon information and belief, is another entity

controlled by Defendant MOHAMMED in the State of Ohio. (A copy of the Second Deposit

Check is attached hereto as Exhibit F.)

       The Kalamata transaction

       30.    On or about December 20, 2018 (while the sham stock sale was still pending), and

utilizing the fraudulent representation that Defendant MOHAMMED was the President/CEO of

Plaintiff BOWCON when he in fact was not, Defendant MOHAMMED entered into an agreement

wherein he sold the accounts receivable of Plaintiff BOWCON to Kalamata Capital Group

(“Kalamata”). Plaintiff BOWCON has not yet obtained a copy of the agreement between Kalamata

and MOHAMMED wherein the accounts receivable were sold.

       31.    In connection with the sale of Plaintiff BOWCON’s accounts receivable to

Kalamata on or about December 20, 2018, Defendant MOHAMMED executed an Affidavit of

Confession of Judgment, apparently as security for the underlying agreement between Defendant

Mohammed and Kalamata. (A copy of the Affidavit of Confession of Judgment is attached hereto

and incorporated herein as Exhibit G.)

       32.    The Kalamata Affidavit of Confession of Judgment also states that Defendant

MOHAMMED entered into the agreement on behalf of and for the benefit of other entities that he

also owns, namely Defendant AXIS CAR WASH LLC and Defendant AXIS AUTO SPA &

PATEL TRADING, INC.

       33.    Upon information and belief, on or about December 20, 2018, Defendant

MOHAMMED executed and transmitted the signed fraudulent Affidavit to Kalamata from

California to New York via the wire services in violation of 18 U.S.C 1343.




                                               6
     Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 7 of 16 PageID #:7




       34.    According to the December 20, 2018 Affidavit, Kalamata purchased the accounts

receivable of Plaintiff BOWCON in exchange for a cash payment of $268,000. (See Exhibit G)

       35.    The Affidavit further describes that Plaintiff BOWCON was to make monthly

payments to Kalamata in the amount of $8,934.00. (See Exhibit G.) These payments by

BOWCON were also intended to benefit Defendant AXIS CAR WASH LLC and Defendant AXIS

AUTO SPA & PATEL TRADING, INC.

       36.    On or about December 24, 2018, and in furtherance of the fraudulent transaction,

Kalamata transferred to Plaintiff BOWCON the amount of $195,000 via wire transfer.

       The Biz Fund transaction

       37.    On or about December 19, 2018 (while the sham stock sale was still pending), and

utilizing the fraudulent representation that Defendant MOHAMMED was the President/CEO of

Plaintiff BOWCON when he in fact was not, Defendant MOHAMMED entered into an agreement

wherein he sold the accounts receivable of Plaintiff BOWCON to Biz Fund LLC (“Biz Fund”).

Plaintiff BOWCON has not yet obtained a copy of the agreement between BizFund and

MOHAMMED wherein the accounts receivable were sold.

       38.    Upon information and belief, in connection with the sale of Plaintiff BOWCON’s

accounts receivable to Biz Fund, Defendant MOHAMMED permitted the recording of a UCC-1

Financing Statement to be filed evidencing the existence of the agreement. Eventually, the UCC-

1 filing was terminated (See Exhibit H.)

       39.    On or about December 21, 2018, and in furtherance of the transaction, Biz Fund

transferred to Plaintiff BOWCON the amount of $90,000 via wire transfer.

       The Funderz Net LLC transaction




                                              7
      Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 8 of 16 PageID #:8




       40.     Upon information and belief, on or about December 19, 2018 (while the sham stock

sale was still pending), and utilizing the fraudulent representation that Defendant MOHAMMED

was the President/CEO of Plaintiff BOWCON when he in fact was not, Defendant MOHAMMED

entered into an agreement of an unknown type with Funderz Net LLC (“Funderz”). Plaintiff

BOWCON has not yet obtained a copy of any agreement between Funderz and MOHAMMED.

       41.     On or about December 27, 2018, and in furtherance of the transaction, Funderz Net

LLC transferred to Plaintiff BOWCON the amount of $160,000 via wire transfer.

       The WESTWOOD transaction

       42.     On or about December 26, 2018 (while the sham stock sale was still pending), and

utilizing the fraudulent representation that Defendant MOHAMMED was the President/CEO of

Plaintiff BOWCON when he in fact was not, Defendant MOHAMMED entered into a Secured

Merchant Agreement to sell the accounts receivable of Plaintiff BOWCON to Defendant

Westwood Funding (“Westwood”). (A copy of the Westwood Secured Merchant Agreement is

attached hereto as Exhibit I.)

       43.     In connection with the sale of Plaintiff BOWCON’s accounts receivable to

Defendant Westwood, on or about December 26, 2018, Defendant MOHAMMED executed an

Affidavit of Confession of Judgment apparently as security for the underlying agreement between

Defendant Mohammed and Westwood. (A copy of the Affidavit of Confession of Judgment with

Westwood Funding is attached hereto and incorporated herein as Exhibit J.)

       44.     On or about December 26, 2018, Defendant MOHAMMED executed and

transmitted the signed fraudulent Affidavit to WESTWOOD from California to New York via the

wire services in violation of 18 U.S.C 1341.




                                               8
      Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 9 of 16 PageID #:9




       45.    According to the December 26, 2018 Affidavit, Westwood Funding purchased the

accounts receivable of Plaintiff BOWCON in exchange for a cash payment of $298,000. (See

Exhibit J)

       46.    The Affidavit further describes that Plaintiff BOWCON was to make monthly

payments to Westwood Funding in the amount of $6,622.22. (See Exhibit J)

       47.    Unlike other fraudulent transactions described herein, Westwood did not transfer

money to BOWCON’s primary account.           Instead, upon information and belief, Westwood

transferred the money to an unknown account under the control, and at the direction, of Defendant

MOHAMMED for the benefit of himself personally or one of the entities controlled by him.

       Uncovering of the scheme

       48.    In the weeks prior to December 27, 2018, Defendant MOHAMMED had been

pressuring Dennis Bowman and Kelli Bowman (the “Bowmans”), the principals of Plaintiff

BOWCON, for them to grant Defendant MOHAMMED access to BOWCON’s bank accounts and

to make him signatory on the accounts. The Bowmans refused to do so.

       49.    On or about December 27, 2018, Defendant MOHAMMED’s Second Deposit

Check for $490,000 bounced.

       50.    On or about December 27, 2018 Plaintiff BOWCON also discovered that $445,000

in mysterious deposits had been made into their bank account from BizFund, Kalamata, and

Funderz without authorization.

       51.    On or about December 27, at the offices of BOWCON, the Bowman’s confront

Defendant MOHAMMED about the mysterious $445,000 in BOWCON’s account.




                                               9
    Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 10 of 16 PageID #:10




       52.    At that time, Defendant MOHAMMED told the Bowmans that the money had been

secured by him as additional operating capital for BOWCON following the future anticipated close

of the SPA transaction.

       53.    Defendant MOHAMMED then requested that Plaintiff BOWCON return the

money that was deposited with BOWCON via cashier’s checks made payable to “Sandra H

Aultman” and “JP Investments.” Plaintiff BOWCON complies with the request and issues the

cashier’s checks. (Copies of the Cashier’s checks are attached as Exhibit K.)

       Judgments entered by Kalamata and Westwood

       54.    Following apparent breach of their agreement by Defendant MOHAMMED, on or

about February 12, 2019, Kalamata obtained a “Judgment of Confession” entered in the Supreme

Court of the State of New York, County of Ontario in the total amount of $320,481.43 (the

“Kalamata Judgment”). (A copy of the Kalamata Judgment is attached hereto and incorporated

herein as Exhibit L.)

       55.    On or about July 5, 2019, Kalamata caused the Kalamata Judgment to be registered

with the Supreme Court of the State of California, County of San Diego. (A copy of the Notice of

Sister State Judgment is attached hereto and incorporated herein as Exhibit M.)

       56.    Following apparent breach by Defendant MOHAMMED, on or about August 1,

2019, Westwood obtained a “Judgment (Confessed)” entered in the Supreme Court of the State of

New York, County of Westchester in the total amount of $306,933.35 (the “Westwood

Judgment”). A copy of the Westwood Judgment is attached hereto and incorporated herein as

Exhibit N.)




                                               10
    Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 11 of 16 PageID #:11




       57.     On or about August 29, 2019, Westwood caused the Westwood Judgment to be

registered with the District Court for Harris County Texas. (A copy of the Notice of Filing of

Foreign Judgment is attached hereto and incorporated herein as Exhibit P.)

       58.     The total judgments against Plaintiff BOWCON by Kalamata and Westwood is

$627,414.78 as of the date of this Complaint.

                                        COUNT I – Civil RICO § 1962(c)

       59.     The allegations of paragraphs 1 -58 are incorporated herein by reference.

       60.     Bowcon Company, Inc. is an enterprise engaged in and whose activities affect

interstate commerce.

       61.     Defendant MOHAMMED conducted and participated in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Plaintiff as set forth herein.

       62.     Pursuant to and in furtherance of their fraudulent scheme, Defendant

MOHAMMED committed multiple related acts of racketeering activity as set forth herein.

       63.     The racketeering activity set forth herein constitutes a pattern of racketeering

activity pursuant to 18 U.S.C. §1961(5).

       64.     Defendant MOHAMMED has directly and indirectly conducted and participated in

the conduct of the enterprises’ affairs through a pattern of racketeering and activity described

herein, in violation of 18 U.S.C §1962(c)

       WHEREFORE,           Plaintiff    BOWCON           COMPANY,   INC.    Plaintiff   BOWCON

COMPANY, INC. requests that this Court:

               a. Enter Judgment against ISMAIL MOHAMMED and in favor of BOWCON

                   COMPANY, INC.;



                                                  11
    Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 12 of 16 PageID #:12




               b. Enter judgment for compensatory damages sustained by BOWCON

                   COMPANY, INC. as a result of ISLAIL MOHAMMAD’s conduct;

               c. Enter judgment for treble damages;

               d. Enter judgment for reasonable attorneys fees incurred by BOWCON

                   COMPANY, INC.

               e. For such other and further relief as this Court deems just and equitable.

                               COUNT II – Civil RICO § 1962(b)

       65.     The allegations of paragraphs 1 -58 are incorporated herein by reference.

       66.     Bowcon is an enterprise engaged in and whose activities affect interstate

commerce.

       67.     Defendant MOHAMMED acquired and maintained interests in and control of the

enterprise through a pattern of racketeering activity as set forth herein

       68.     The racketeering activity set forth herein constitutes a pattern of racketeering

activity pursuant to 18 U.S.C § 1961(5)

       69.     Defendant Mohammed has directly and indirectly acquired and maintained

interests in and control of the enterprise through the pattern of racketeering activity described

above in violation of 18 U.S.C. §1962(b).

       70.     As a direct and proximate result of Defendant Mohammed’s racketeering activity

and violations of 18 U.S.C. §1962(b), Plaintiff has been injured in their business and property.

       WHEREFORE,           Plaintiff   BOWCON        COMPANY,        INC.   Plaintiff   BOWCON

COMPANY, INC. requests that this Court:

               a. Enter Judgment against ISMAIL MOHAMMED and in favor of BOWCON

                   COMPANY, INC.;



                                                 12
    Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 13 of 16 PageID #:13




                b. Enter judgment for compensatory damages sustained by BOWCON

                   COMPANY, INC. as a result of ISLAIL MOHAMMAD’s conduct;

                c. Enter judgment for treble damages;

                d. Enter judgment for reasonable attorneys fees incurred by BOWCON

                   COMPANY, INC.

                e. For such other and further relief as this Court deems just and equitable.

                               COUNT III – Common Law Fraud

          71.   The allegations of paragraphs 1 - 58 are incorporated herein by reference.

          72.   Defendant MOHAMMED knowingly made false representation as set forth herein,

knowing them to be false at the time they were made.

          73.   In making and/or causing these false statements to be made these false

representations, Defendant MOHAMMED intended to deceive Plaintiff BOWCON and intended

that Plaintiff BOWCON would rely on these false statements to Plaintiff BOWCON’s detriment.

          74.   Defendant MOHAMMED made these false representations with the intent and

effect of inducing Plaintiff BOWCON to rely thereon in order to provide Defendant

MOHAMMED with sensitive financial information belonging to Plaintiff BOWCON as set forth

herein.

          75.   Plaintiff BOWCON reasonably and justifiably relied on these false representations

by Defendant MOHAMMED to its detriment, including incurring damages resulting from

Defendant MOHAMMED’s use of certain sensitive information belonging to Plaintiff BOWCON

so that Defendant MOHAMMED could take out loans for his own benefit - or for the benefit of

other entities controlled by him - in the name of Plaintiff BOWCON that would not and could not

have occurred if not for the misrepresentations.



                                                   13
    Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 14 of 16 PageID #:14




       WHEREFORE, Plaintiff BOWCON COMPANY, INC. requests that this Court:

               a. Enter Judgment against ISMAIL MOHAMMED and in favor of BOWCON

                   COMPANY, INC.;

               b. Enter judgment for compensatory damages sustained by BOWCON

                   COMPANY, INC. as a result of ISLAIL MOHAMMAD’s fraud; and,

               c. For such other and further relief as this Court deems just and equitable.

                     COUNT IV – Unjust Enrichment v. MOHAMMED

       76.     The allegations of paragraphs 1 - 75 are incorporated herein by reference.

       77.     By reasons of the fraudulent conduct by Defendant Mohammed as set forth herein,

Defendant MOHAMMED has unjustly retained a benefit.

       78.     The benefit unjustly retained by Defendant MOHAMMED resulted in a detriment

to Plaintiff BOWCON.

       79.     There is no justification for Defendant MOHAMMED to retain the benefit received

via the transaction set forth herein given his fraudulent conduct.

       80.     Any benefit unjustly retained by Defendant MOHAMMED to the detriment of

Plaintiff BOWCON violates fundamental principles of justice, equity, and good conscience.

       81.     Plaintiff BOWCON is entitled to restitution from Defendant MOHAMMED under

applicable law in an amount by which Defendant Mohammed has been unjustly enriched.

       WHEREFORE, Plaintiff BOWCON COMPANY, INC. requests that this Court:

               a. Enter Judgment against ISMAIL MOHAMMED and in favor of BOWCON

                   COMPANY, INC.;

               b. Enter judgment in an amount by which ISMAIL MOHAMMED has been

                   unjustly enriched; and,



                                                 14
    Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 15 of 16 PageID #:15




               c. For such other and further relief as this Court deems just and equitable

                         COUNT V – Unjust Enrichment v.
             AXIS CAR WASH LLC and AXIS AUTO SPA & PATEL TRADING, INC.

       82.     The allegations of paragraphs 1 - 81 are incorporated herein by reference.

       83.     By reasons of the fraudulent conduct by Defendant Mohammed as set forth herein,

Defendant AXIS CAR WASH LLC and Defendant AXIS AUTO SPA & PATEL TRADING,

INC. unjustly retained a benefit.

       84.     The benefit unjustly retained by Defendant AXIS CAR WASH LLC and Defendant

AXIS AUTO SPA & PATEL TRADING, INC. resulted in a detriment to Plaintiff BOWCON.

       85.     There is no justification for Defendant AXIS CAR WASH LLC and Defendant

AXIS AUTO SPA & PATEL TRADING, INC. to keep the monies received via the Kalamata

transaction given the aforementioned fraudulent conduct.

       86.     Any benefit unjustly retained by Defendant AXIS CAR WASH LLC and Defendant

AXIS AUTO SPA & PATEL TRADING, INC. to the detriment of Plaintiff BOWCON violates

fundamental principles of justice, equity, and good conscience.

       87.     Plaintiff BOWCON is entitled to restitution from Defendant AXIS CAR WASH

LLC and Defendant AXIS AUTO SPA & PATEL TRADING, INC. under applicable law in an

amount by which Defendant AXIS CAR WASH LLC and Defendant AXIS AUTO SPA & PATEL

TRADING, INC. have been unjustly enriched.

       WHEREFORE, Plaintiff BOWCON COMPANY, INC. requests that this Court:

               a. Enter Judgment against Defendant AXIS CAR WASH LLC and Defendant

                   AXIS AUTO SPA & PATEL TRADING, INC. and in favor of BOWCON

                   COMPANY, INC.;




                                               15
    Case: 1:19-cv-07835 Document #: 1 Filed: 11/27/19 Page 16 of 16 PageID #:16




             b. Enter judgment in an amount by which Defendant AXIS CAR WASH LLC and

                Defendant AXIS AUTO SPA & PATEL TRADING, INC. and in favor of

                BOWCON COMPANY, INC has been unjustly enriched; and,

             c. For such other and further relief as this Court deems just and equitable



                                     JURY DEMAND

                                Plaintiff demand a Jury Trial.




Dated: November 27, 2019                          Respectfully submitted,

                                                  BOWCON COMPANY, INC.


                                                  By: /s/ Craig E. Donnelly
                                                         Attorney for Plaintiff

Craig E. Donnelly (ARDC: 6282771)
DONNELLY LAW LLC
1100 Jorie Blvd, Suite 255
Oak Brook, Illinois 60523
T - (630) 601-7170
CED@DonnellyLawLLC.com




                                             16
